928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald W. JARVI, Plaintiff-Appellant,v.Michael D. NOBLE;  Ann M. Noble, Defendants-Appellees.
No. 90-2341.
United States Court of Appeals, Sixth Circuit.
March 27, 1991.

E.D.Mich. 88-70715, Friedman, J.
E.D.Mich.
APPEAL DISMISSED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's motions for expedited decision and for miscellaneous relief.  The appellees have not responded.


2
A review of the record indicates that the district court entered an order on September 14, 1990, denying a petition for removal from a state court and dismissing the appellant's pro se complaint without prejudice.  A motion to amend the court's findings was denied by order entered on September 26, 1990.  The appellant thereafter filed several similar motions, all of which were denied.  The order denying the last of these motions was filed on October 31, 1990, and was entered the following day.  The appellant's notice of appeal was filed on November 26, 1990.


3
Successive motions for reconsideration do not toll the 30-day appeal period prescribed by Rule 4(a), Fed.R.App.P.    See Moody v. Pepsi-Cola Metro.  Bottling Co., 915 F.2d 201, 206 (6th Cir.1990).  None of the motions filed by the appellant on and after September 26, 1990, tolled the running of the time for appeal, and the notice of appeal filed on November 26 was therefore untimely.


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The motions for expedited decision and miscellaneous relief are denied.